DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 9-12, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that implements authentication of a user. The claim is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of establishing an authentication account for each of the one or more users associated with each credit account; receiving authentication information from each user of the one or more users associated with each credit account; receiving a set of renewal rules form the manager, the set of renewal rules specifying, for each credit account, one or more conditions under which each user of the one or more users associated with each credit account is to provide renewed authentication information, the one or more conditions comprising a monetary limit, a geographical area, a timeframe for credit transactions associated with the credit account; storing the one or more conditions in one or more profiles associated with the one or more credit accounts; in response to receiving a request from a user of the one or more users to authorize a credit transaction for a credit account of the plurality of credit accounts and in response to determining that the user authentication information received from the user has been invalidated, the determining that the user authentication information received from the user had been invalidated based on accessing of the one or more conditions stored in the one or more profiles associated with the one or more credit accounts: requesting that the user provide biometric data via one or more biometric input devices provided to the user; in response to determining that the biometric data corresponds to the user authentication information previously received from the user, generating the renewed user authentication information, updating the one or more profiles with the renewed authentication information, and allowing the credit transaction to be completed. 
The abstract idea is directed to allowing an administrator (manager) to specify conditions under which each credit account of a plurality of credit accounts within a business account requires renewed authentication information for transactions.
In other words, the claim describes a process that allows a manager to set password renewal rules, the rules comprising a time period for transactions, transaction amount, and location, such that any attempt to use the complete a transaction in a way that violates the rules, the user authentication information is requested to be renewed after biometrically validating the user. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting various computer components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. That is, nothing in the claim precludes the limitations from practically being performed by organizing human activity. Therefore, these limitations fall under the fundamental economic practice of the “certain method of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of a processors, memories and display configured to execute the abstract idea. Thus, the recited generic processor components perform no more than their basic processor functions of accepting user input, storing and retrieving information into and from a database, and displaying information. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Further, the databases perform only their basic function of storing information for later retrieval, which is common to all databases. Thus, the recited generic processor components perform no more than their basic processor functions. The claim further recites the use biometric authentication technique to establish the identity of the user, which is a mere extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the step of using biometric authentication technique to establish the identity of the user, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that biometric is anything other than a generic biometric processor and Ritter (USPN 6657538) at col. 1, lines 10-19 indicates that the step of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the steps of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 2 recites based on determining that the authentication information received from a user of the one or more users has been invalidated, sending a reminder to the user to renew the authentication information. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites notifying the manager of the allowing of the credit transaction to be completed. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9-12 recite wherein the set of renewal rules further specify whether the manager is to receive notice of the credit transaction before the completion of the credit transaction; whether the manager is to receive the notice based on a type of credit transaction.  The limitations of theses claims are still part of the organizing human activity identified in claim 1, supra, and are therefore similarly rejected under the same rationale.

Claim 23 describes prompting user enter additional authentication information via a server. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 24 and 25 are corresponding method and computer readable medium claims as claim 1. Claims are ineligible under the same analysis as claim 1.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not fall within any of the enumerated groupings of abstract ideas.
Examiner respectfully disagrees. As analyzed in the rejection above, the claimed invention falls under the fundamental economic practices of the certain methods of organizing human activity group. 
Applicant further argues that the Examiner did not identify all additional elements of the claimed invention (Steps 2A2 and 2B).
Examiner respectfully disagrees. The additional elements in the claimed invention have been considered in the analysis above. The various limitations cited by Applicant (see Remarks, page 12) are not “considerations” for “additional elements” in the context of step 2A2 of the 101 analysis. The claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OGA et al. (JP 2002091918) teaches a system and device for authenticating system user (abstract, 0007,0008) (English translation).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691